Dear Ms. Bowers:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr. has been directed to me for attention and reply:
I understand your question to be as follows:
  As a full-time secretary to the Commissioner of Administration of the parish governing authority you ask whether you may also serve as a member of the Plaquemines Parish School Board.
You refer to LOUISIANA'S Dual Officeholding and Dual Employment Law which is quoted in pertinent part as follows:
  42:63D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . .
According to the job description presented in your letter our office is of the opinion that you hold an employment position with the parish government which, of course, would be different from employment in the government of the state or employment in the same political subdivision in which you hold an elective office.
Under the provisions of L.R.S. 42:62(9) the parish government and the parish school board are separate local political subdivisions.
Therefore, it is the opinion of our office that you, as an elective member of the parish school board, may concurrently hold a full-time employment position with the parish government, provided there is no conflict with time or duties in the exercise of both positions.
If you have any further questions regarding this matter please contact our office.
Sincerely,
                           Harry H. Howard Spec. Assist. Attorney General
OPINION NUMBER 81-327
March 17, 1981
78 — OFFICERS — DUAL OFFICE HOLDING
53-1 — HOUSING AUTHORITIES
Director of Housing Authority may also serve on parish school board.
R.S. 42:63; R.S. 42:62(9)
Mr. Felix A. DeJean, III Attorney at Law 129 N. Court Street Opelousas, LOUISIANA 70570